Citation Nr: 1501514	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training from February 1984 to June 1984, with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a hearing loss disability of the right ear for VA disability compensation purposes.

2.  The Veteran has a left ear hearing loss disability that is reasonably shown to be causally related to noise trauma in service.

3.  The Veteran has tinnitus that is reasonably shown to be causally related to service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Service connection for a left ear hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for hearing loss and tinnitus prior to their initial adjudication.  A June 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2009.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Organic diseases of the nervous system (to include sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that is has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service records show that he served on active duty for 3 months and 23 days with a specialty as a vehicle driver.  STRs include no documentation of any evaluation or consultation concerning hearing acuity of the ears other than the February 1984 enlistment examination report with medical questionnaire; at that time the Veteran's ears were found to be clinically normal with no pertinent defects noted, and the Veteran denied any history of hearing loss or any ear problems.  

The February 1984 audiological evaluation of the Veteran indicated puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
20
10
10
0
10

The report contains no speech recognition testing data.

The Veteran contends that he incurred hearing loss and tinnitus during the active duty service that followed this examination.  In May 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  He reported that both disabilities began in 1984.  The Veteran submitted a May 2009 private medical hearing loss evaluation report.  This report shows that the Veteran complained of bilateral hearing loss, worse on the left.  It notes that the Veteran was a right handed firearms user while in the military, and that the Veteran had not used firearms since being in the military.  The report indicates that the Veteran "has not had a delay in speech," nor "had a family history of hearing loss," nor "had tinnitus."  The report shows that examination revealed: "Right ear has normal hearing," and "Left ear has a mild to moderate sensorineural hearing loss focal at the high frequencies 4 KHTZ."

The May 2009 private audiology report includes an audiograph without complete numerical interpretation.  The Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the audiological measurements for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

The May 2009 audiological evaluation of the Veteran indicated puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
10
5
5
10
45

Speech discrimination testing resulted in a score of 100 percent for the right ear and a score of 100 percent for the left ear.  This audiometric data for the left ear quantitatively meets the clear criteria set by 38 C.F.R. § 3.385 to be considered disabling (due to the puretone threshold at 4000 Hertz).  However, the data for the right ear fails to meet the clear criteria set by 38 C.F.R. § 3.385 to be considered disabling.

The Veteran was afforded a VA audiology examination in September 2009.  The report shows that the Veteran described his in-service noise exposure as related to duty as an armor and vehicle driver.  The Veteran denied any history of combat exposure.  The Veteran described that he "currently works car sales and denies any significant occupational or recreational noise exposure."  The Veteran complained of bilateral tinnitus with onset during "Basic training 1984."  The Veteran described that the tinnitus was not constant, but recurrent/intermittent with random frequency and duration of tinnitus episodes.

The September 2009 VA audiological evaluation of the Veteran indicated puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
5
5
40

Speech discrimination testing using the Maryland CNC test resulted in a score of 100 percent for the right ear and a score of 100 percent for the left ear.  This audiometric data for the left ear quantitatively meets the clear criteria set by 38 C.F.R. § 3.385 to be considered disabling (due to the puretone threshold at 4000 Hertz).  However, the data for the right ear fails to meet the clear criteria set by 38 C.F.R. § 3.385 to be considered disabling.

Following the above-described and additional testing, the September 2009 VA examiner diagnosed  the Veteran with left ear sensorineural hearing loss "Normal to Mild" in degree; the VA examiner did not find hearing loss in the "Clinically normal" right ear.  The VA examination found that the Veteran's tinnitus complaints are "as likely as not a symptom associated with the hearing loss."

The September 2009 VA examination report presents a medical opinion that includes the statement: "It is the opinion of this examiner that it is unlikely that the hearing loss and subsequent tinnitus at the left ear are caused by noise exposure encountered during military service...."  However, the VA examiner also pointed out that "no hearing evaluation is documented at the time of separation from active military service," and cited this absence of information from separation in finding: "Consequently, this examiner is unable to resolve this issue without resort to mere speculation."

The pertinent evidence of record shows that the Veteran served on active duty for 3 months and 23 days during 1984.  The Veteran has reported, in connection with the filing of this claim, that he recalls hearing loss and tinnitus beginning during this time.  There is no evidence contemporaneous to active service or for more than 24 years following service indicating any complaints or treatment for hearing loss or tinnitus.  The Veteran's testimony indicates that he recalls hearing loss and tinnitus manifesting during his active service in 1984, but he has specifically indicated (during the September 2009 VA examination) that the tinnitus has not been continuous since that time; he has not testified that the hearing loss he experiences has been continuous since active service.

The Board accepts, for the purposes of this analysis, that the Veteran was exposed to some degree of significant noise or acoustic trauma during active service consistent with his training and duty as a military vehicle operator.  The Board also accepts the Veteran's testimony that he has not been exposed to acoustic trauma comparable to that from firearms or military vehicle operation, in the absence of any contrary evidence.  The noise-exposure testimony is competent lay evidence because the Veteran's own experiences with noise exposure are known to him through his senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board finds no reason to doubt the credibility of the Veteran with regard to his testimony (in statements to the September 2009 VA examiner) that he has not experienced "any significant occupational or recreational noise exposure."

Right Ear Hearing Loss

Even accepting the Veteran's competent account of his pertinent noise exposure history, and even further accepting the Veteran's competent testimony suggesting in-service manifestations of hearing loss and tinnitus symptoms, the Veteran's service connection claim must be denied to the extent of the claimed right ear hearing loss.  This is simply because all of the pertinent medical evidence shows that the Veteran has not had a right ear hearing loss disability during the pendency of this claim.  Both the private May 2009 hearing evaluation and the September 2009 VA examination report find that the Veteran has normal hearing in the right ear, with audiometric thresholds and speech recognition testing showing hearing acuity in the right ear that does not meet the criteria to be considered disabling.

There is no evidence during the pendency of this claim on appeal (since May 2009), or at any other time, presenting qualifying audiometric threshold data or speech recognition testing (using the Maryland CNC test) for the right ear meeting the criteria to establish hearing loss disability for VA compensation purposes.  As there is no probative medical evidence of a current hearing loss disability of the right ear (as defined by the applicable regulation) during the pendency of this claim on appeal, service connection for right ear hearing loss must be denied.  The only evidence suggesting that the Veteran has a current chronic right ear hearing loss disability is the Veteran's own contention; the Board finds that his lay testimony is not competent on the matter.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish a diagnosis of right ear hearing loss disability meeting the audiometric criteria for VA compensation purposes.  Such a diagnosis and the associated audiometric evaluation requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing specific audiometric thresholds in this case.  The Veteran has not provided any competent evidence supporting a finding that he has qualifying right ear hearing loss disability (or has had such a disability during the pendency of this claim on appeal); he has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had a qualifying chronic right ear hearing loss disability during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability.  Accordingly, the appeal in this matter (concerning right ear hearing loss) must be denied.

Left Ear Hearing Loss

The medical evidence does establish, however, that the Veteran has left ear hearing loss; the September 2009 VA examination report also indicates that the examiner accepted the Veteran's report of tinnitus as establishing the presence of tinnitus associated with that hearing loss.  So, the Board turns to consideration of the evidence with regard to the question of whether any current left ear hearing loss or tinnitus is etiologically linked the Veteran's period of active military service.

Two medical reports address this question: the May 2009 private hearing loss evaluation and the September 2009 VA examination report.  The May 2009 hearing loss evaluation is authored by a medical doctor competent to provide an opinion requiring medical expertise concerning hearing loss.  The May 2009 hearing loss evaluation presents a medical "impression" of "left mild to moderate sensorineural hearing loss likely related to the use of firearms while in the military."  Notably, no comment regarding tinnitus is provided as the Veteran denied having had any history of tinnitus at that time.  The opinion that the left ear hearing loss was "likely related to the use of firearms while in the military" is not accompanied by any explanation of an analytical rationale for this conclusion.  Indeed, the only fact concerning his military service mentioned in the report is that the Veteran "was a right handed firearms user while in the military 15-20 years ago."  The report also notes that the Veteran "has not used firearms since being in the military."  It is not self-evident how right handed firearms use would be expected to cause a hearing loss disability that manifests only in the left ear, and the May 2009 private report presents no explanation on this matter.  

The Board finds that the May 2009 private report presents an etiology opinion (that only addresses hearing loss of the left ear) that is of limited probative value.  An opinion that does not contain a rationale, i.e., the examiner merely states his conclusion, but does not explain why he reached this conclusion, lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions."); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

The September 2009 VA examination report discusses the matter of whether the claimed tinnitus and hearing loss are related to military service, and appears to conclude that the available information was insufficient to allow the author to "resolve this issue without resort to mere speculation."  This conclusion must be adequately explained to be adequate for the purposes of appellate review, and the Board finds that it is adequately explained: the VA examiner specifically identified that the problem was that "no hearing evaluation is documented at the time of separation from active military service."  The Board understands the VA examiner's explanation as indicating that a proper determination concerning the likelihood that hearing loss is etiologically linked to military service in this case would require review of a hearing evaluation from the time of the conclusion of that service; such does not exist in this case, as the only available hearing evaluations are from the beginning of active service (prior to the claimed acoustic trauma) and approximately 25 years after service.  The Board finds that the September 2009 VA examination report adequately explains its medical conclusion that the etiological question at issue cannot be resolved without resort to speculation.  (The Board notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that an examiner must explain the basis for his conclusion that an etiology opinion would be speculative.  In that case, the Court had held that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389-90.)  The Board notes that there is no suggestion in this case that any additional service records are outstanding or that any evaluation of the Veteran's hearing from that time (or any time prior to May 2009) is available to obtain and add to the record.  Thus, there is no additional development that may be pursued that may enable the September 2009 VA examiner to resolve the etiology question discussed.

Significantly, although the VA examiner also comments that "it is unlikely that the hearing loss and subsequent tinnitus at the left ear are caused by noise exposure encountered during military service," he further comments that the hearing loss pattern in the left ear is "consistent with noise-induced, sensorineural haring loss."  This finding appears to be consistent with the findings of May 2009 private evaluation in that it characterized the hearing loss as "likely related to the use of firearms while in the military" which implies the examiner found the hearing loss pattern to be consistent with nose-induced hearing loss.  Although the September 2009 VA examiner was not able to more fully resolve the question of the etiology of the left ear hearing loss, the characterization of the hearing loss as "consistent with noise-induced" hearing pathology suggests an etiology involving noise exposure.  As the Board finds that in-service noise exposure is reasonably shown in this case, and as the Veteran's testimony regarding the absence of significant noise exposure following service in uncontradicted and accepted as credible, the Board finds that the evidence in this case reasonably indicates that the noise-induced left ear hearing loss is etiologically linked to the in-service noise-exposure.

Resolving reasonable doubt in the Veteran's favor, service connection for left ear hearing loss is warranted.


Tinnitus

The Veteran has asserted that his tinnitus is intermittent, recurrent, and began during service in 1984.  The Board observes, in passing, that the Veteran appears to have denied any history of tinnitus during his May 2009 private hearing evaluation just prior to the filing of the service-connection claim.  However, the Board finds that the award of service connection sought in this case may be granted without further analysis of the question of whether the Veteran's tinnitus dates back to his active duty service in 1984.  The Board finds that service connection for tinnitus is warranted as secondary to the newly service-connected left ear hearing loss.  Put simply, the September 2009 VA examination report shows that the VA examiner accepted the Veteran's description of symptomatology as indicative of tinnitus, and the VA examiner characterized the tinnitus as "as likely as not a symptom associated with the hearing loss."  (The Board observes that the VA examiner also refers to tinnitus as "subsequent" to the left ear hearing loss during the discussion of etiology.)  In effect, the VA examiner's characterization of tinnitus indicates that the pathology is a medical consequence of the now service-connected hearing loss.  There is no substantially contrary evidence or indication of record.

Tinnitus is a disability capable of lay observation (by the person experiencing it), and generally incapable of objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The September 2009 VA examiner's apparent acceptance of the Veteran's report of tinnitus symptoms leads the Board to conclude that the Veteran is reasonably shown to have the disability of tinnitus.  In light of the September 2009 VA examiner's characterization of the tinnitus as an existing consequence of the (now service-connected) left ear hearing loss, all of the requirements for establishing service connection on a secondary basis are met; service connection for tinnitus is warranted as secondary to left ear hearing loss.



ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


